Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Election/Restrictions

1.	Applicant elects to prosecute the claims corresponding to Species 1, claims 1-7 and 13-20, without traverse is acknowledged.

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is not clear support of what “medium” has been positively disclosed as.

The claimed invention appears to be “one or more computer-readable storage mediums” is nonstatutory. Claim 13 in lines 4 and 15 is not limited to tangible embodiments. It is not clear support of what “medium” has been positive disclosed as. It can be reasonably interpreted that the one or more computer-readable storage mediums would include embodiments including propagation media, such as carrier waves, which fail to establish a statutory category of invention. Amending the specification as well as the claim to recite "a non-transitory one or more computer-readable storage mediums" is believed to be sufficient to overcome this rejection. 

Claims 14-20 are depend on claim 13. Therefore the rejection of claims 14-20 are the same as the rejections for claim 13 set forth above.

Claim Rejections - 35 USC §103


4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-7 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. PUB. 2021/0035338, hereinafter “Zhou”) in view of Hofmann et al. (U.S. PUB. 2019/0380670, hereinafter “Hofmann”).

Consider claim 1, Zhou teaches a method performed by one or more computing systems for generating a 3D representation of a 3D image of a target volume from target views representing a scan of the target volume (page 3 [0050]), the method comprising: generating an initial 3D representation by inputting the target views to a convolutional neural network (CNN) that is trained to generate a 3D representation from target views (pages 3-4 [0052]).
Zhou does not explicitly show that reconstructing the 3D representation from the target views and the initial 3D representation.
In the same field of endeavor, Hofmann teaches reconstructing the 3D representation from the target views and the initial 3D representation (page 6 [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, reconstructing the 3D representation from the target views and the initial 3D representation, as taught by Hofmann, in order to provides a device/method for improving the performance of metal artifact reduction algorithms for CT image data, in particular yielding increased image quality.

Consider claim 2, Zhou further teaches wherein the target views are electromagnetic views of electromagnetic signals transmitted by an electromagnetic transmitter and collected by an electromagnetic collector (page 3 [0050]).  

Consider claim 3, Zhou further teaches wherein the 3D representation is a 3D image and the CNN includes: a 2D decoder that inputs target views and outputs a latent encoding, and a 3D encoder that inputs a latent encoding and outputs a 3D image (page 5 [0059]).  

Consider claim 4, Zhou further teaches wherein the 3D representation includes 2D slices of a 3D image and the CNN includes a 1 D decoder that inputs target views and outputs a latent encoding and a 2D encoder that inputs a latent encoding an outputs 2D slices of a 3D image (pages 8-9 [0083]).  

Consider claim 5, Zhou further teaches wherein training data for the training includes training views, wherein the training: generates using an encoder and a decoder of the CNN to generate predicted 3D representations of predicted 3D images from the training views (page 5 [0059]); generates predicted views from the predicted 3D representations (pages 3-4 [0052]); generates using a discriminator an indication of whether the predicted 3D representations are real (pages 11-12 [0107]); and adjusts weights of the encoder and the discriminator factoring in the indication and a comparison of the generated collection and the predicted collection (page 13 [0116]).  

Consider claim 6, Zhou further teaches wherein training data for the training includes training views, wherein the training: generates using an encoder and a decoder of the CNN to generate predicted 3D representations of predicted 3Ds image from the training views (page 5 [0059]); generates predicted views from the predicted 3D representations (pages 11-12 [0107]); generates using a discriminator an indication of whether the predicted 3D representations are real (pages 11-12 [0107]); and adjusts weights of the encoder and the discriminator factoring in the indication and a structural similarity index measure (page 13 [0116]).  

Consider claim 7, Zhou further teaches wherein the collected views are X-ray views are collected by a computed tomography scanner and wherein the CNN is trained using an adversarial approach (page 8 [0079]).  

Consider claim 13, Zhou teaches o1ne or more computing systems that generates a 3D image of a target volume from a target sinogram of target views collected during a scan of the target volume (page 3 [0050]), one or more computing system comprising: one or more computer-readable storage mediums for storing computer-executable instructions for controlling the one or more computing systems to: input the target sinogram (pages 3-4 [0052]); generate a predicted 3D image by inputting the target sinogram to a convolutional neural network (CNN) to generate the predicted 3D image (pages 9-10 [0089]).
Zhou does not explicitly show that initialize the 3D image to the predicted 3D image; reconstruct a final 3D image from the target sinogram and the initialized 3D image; and output the final 3D image as the 3D image; and one or more processors for executing the computer-executable instructions stored in the one or more computer-readable storage mediums.
In the same field of endeavor, Hofmann teaches initialize the 3D image to the predicted 3D image (page 6 [0074]); reconstruct a final 3D image from the target sinogram and the initialized 3D image (page 6 [0074]); and output the final 3D image as the 3D image (page 8 [0095]); and one or more processors for executing the computer-executable instructions stored in the one or more computer-readable storage mediums (page 3 [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, initialize the 3D image to the predicted 3D image; reconstruct a final 3D image from the target sinogram and the initialized 3D image; and output the final 3D image as the 3D image; and one or more processors for executing the computer-executable instructions stored in the one or more computer-readable storage mediums, as taught by Hofmann, in order to provides a device/method for improving the performance of metal artifact reduction algorithms for CT image data, in particular yielding increased image quality.

Consider claim 14, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 14.

Consider claim 15, Zhou further teaches wherein the target sinogram is a few-view sinogram (page 3 [0078]).  

Consider claim 16, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 16.

Consider claim 17, Zhou further teaches wherein the CNN is trained using training data that includes training sinograms of training 3D objects and wherein the training generates predicted 3D images (page 7 [0069]), generates predicted sinograms from the predicted 3D images, and factors in difference between the predicted sinograms and the training sinograms (page 6 [0063]).  

Consider claim 18, Zhou further teaches wherein the training factors in an indication as to whether a predicted 3D image is real (pages 11-12 [0107]).  

Consider claim 19, Zhou further teaches wherein the sinograms are X-ray views collected by a computed tomography scanner (page 3 [0050]).  

Consider claim 20, Zhou further teaches one or more devices that collect the target sinogram, that send the target sinogram to a computing system to have the 3D image generated, and that receives the final 3D image that is output (page 7 [0069]).

Conclusion


6.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649